                 Case 19-12122-KG               Doc 170     Filed 10/04/19          Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                               *        Chapter 11
                                                     *
FOREVER 21, INC., et al.,                            *        Case Number: 19-12122
                                                     *
                 Debtors.1                           *        (Jointly Administered)
                                                     *
*        *       *        *        *        *        *        *        *        *        *        *        *       *

                                  NOTICE OF APPEARANCE
                            AND REQUEST FOR SERVICE OF PAPERS
         PLEASE TAKE NOTICE that DLA Piper LLP (US), as counsel to MC ASB 10 SSS,

LLC (the “Landlord”), a creditor and party in interest in the above-captioned cases, hereby enters
its appearance in the above-captioned cases and requests, pursuant to Rules 2002, 9007 and 9010
of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), that any and all notices,
papers and pleadings filed or served in the above-captioned cases be given to and served upon
the undersigned at the address set forth below:

                                            R. Craig Martin
                                            DLA Piper LLP (US)
                                            1201 North Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone:    (302) 468-5655
                                            Facsimile:    (302) 778-7834
                                            Email:        craig.martin@us.dlapiper.com

                                            Richard M. Kremen, Esq.
                                            Kristy N. Grace, Esq.
                                            DLA Piper LLP (US)
                                            6225 Smith Avenue
                                            Baltimore, MD 21209
                                            Telephone:    (410) 580-3000
                                            Facsimile:    (410) 580-3001
                                            Email:        richard.kremen@us.dlapiper.com
                                                          kristy.grace@us.dlapiper.com


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928).


EAST\169563320.1
               Case 19-12122-KG          Doc 170        Filed 10/04/19   Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Code provisions and Bankruptcy Rules

specified above, but also includes, without limitation, all notices and/or orders relating to any

application, motion, petition, pleading, request, complaint or demand, whether transmitted or

conveyed by mail, delivery, telephone, telecopy or otherwise, which may in any way affect or

seek to affect any right or interest of the Landlord.

       PLEASE TAKE FURTHER NOTICE that the filing of this pleading is intended to

constitute only a special appearance to the extent that a general appearance would constitute a

waiver of any right.    Neither this request for notice nor any subsequent appearance, pleading,

proof of claim, or other writing or conduct shall constitute a waiver of any: (a) rights to have any

and all final orders in any and all non-core matters entered only after de novo review by a United

States District Court; (b) rights to trial by jury in any proceeding as to any and all matters so

triable; (c) rights to have the reference withdrawn by the United States District Court in any

matter or proceeding subject to mandatory or discretionary withdrawal; and (d) other rights,

claims, actions, defenses, setoffs, recoupments, or other matters under any agreement, law or

equity. All of such rights hereby are reserved and preserved, without exception and with no

purpose of confessing or conceding jurisdiction in any way by this filing or by any other

participation in these cases.




                                              2
EAST\169563320.1
               Case 19-12122-KG   Doc 170    Filed 10/04/19    Page 3 of 4



Dated: October 4, 2019                      Respectfully submitted,

                                             /s/ R. Craig Martin
                                            R. Craig Martin (DE Bar No. 5032)
                                            DLA Piper LLP (US)
                                            1201 North Market Street, Suite 2100
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 468-5655
                                            Facsimile: (302) 778-7834
                                            Craig.Martin@dlapiper.com

                                            Attorneys for the Landlord




                                     3
EAST\169563320.1
               Case 19-12122-KG          Doc 170     Filed 10/04/19       Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I, R. Craig Martin, hereby certify that on this 4th day of October, 2019, I caused a true

and correct copy of the foregoing Notice of Appearance and Request for Service of Papers to be

served upon the parties on the below service list via first class mail.

                                                       /s/ R. Craig Martin
                                                       R. Craig Martin (DE#5032)

Laura Davis Jones
Pachulski Stang Ziehl & Jones LLP
919 North Market Street, 17th Floor
PO Box 8705
Wilmington, DE 19899-8705

Juliet M. Sarkessian
Office of the United States Trustee
U.S. Department of Justice
844 King Street, Suite 2207
Lockbox # 35
Wilmington, DE 19899-0035




EAST\169563320.1
